B. F. SAFFOLD, J.
I agree with the majority of the court, that there is no necessary and unavoidable conflict between the acts known as the “ Funding Act ” and the “ School Act.”
The objections made to the “ School Act,” that it infringes the state constitution in providing other depositaries for the public revenue than the treasurer, and commits the investigation and passing of public accounts to other officers than the auditor, seem to me to be not without merit. But, as the court is of a different opinion, and the act, for the first time, enforces a separation of the school money from the other revenues of the State, so as to subject it alone to the important purpose for which the constitution solemnly devoted it exclusively, I merely present the objections, as worthy of more extended consideration. I think to make such separation would be the duty of the treasurer without legislation. .
I would greatly prefer to pass upon the objection made to the “Funding Act,” that it authorizes the emission of bills of credit. I appreciate the responsibility of a decision, either in favor of, or against, its validity. But the supreme court of the United States, the final arbiter in such cases, is within the reach of the litigants, and no grave consequences need ensue, if we make a mistake in construing the law at this early stage of its operation.